Polar Petroleum Corp. 2248 Meridian Boulevard, Suite H Minden, Nevada 89423 December 20, 2012 Via Edgar Transmission Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Attn: Reid Hooper Re: Polar Petroleum Corp. Form 8-K Filed November 13, 2012 File No. 333-174433 Dear Mr. Hooper: Polar Petroleum Corp., a Nevada corporation (the “Company”), received your letter dated December 7, 2012 regarding the Company’s Form 8-K filed November 13, 2012 with the Securities and Exchange Commission (“Commission”). The Company hereby requests additional time to respond to your comment letter due to the Company’s need for further time to respond fully to all of the comments. The Company anticipates that it will be able provide the requested information and file an amended Form 8-K with the Commission on or before January 8, 2013. Of course, if you should require any additional information or clarification, please do not hesitate to contact the undersigned.Thank you. Sincerely, Polar Petroleum Corp. /s/ Daniel Walker Daniel Walker President 1
